Citation Nr: 1043717	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  06-03 870A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUE

Entitlement to educational assistance benefits under Chapter 30, 
Title 38, United States Code, beyond January 20, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

According to documents obtained by the RO, the Veteran served on 
active duty from May 15, 1974 to May 13, 1977, and from November 
23, 1983 to July 31, 2001.

In August 2003, the RO in Muskogee, Oklahoma notified the Veteran 
that the delimiting date for the use of his educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, was February 6, 2004.  The Veteran initiated an appeal to 
the Board of Veterans' Appeals (Board).

In April 2005, while the appeal to the Board was pending, the RO 
issued the Veteran a statement of the case wherein it adjusted 
the Veteran's delimiting date to January 20, 2005, based on the 
receipt of new evidence.  In May 2005, the Veteran perfected the 
appeal by filing a VA Form 9 (Appeal to Board of Veterans' 
Appeals).  The case was subsequently transferred to the 
jurisdiction of the RO in Seattle, Washington.

In August 2010, the Veteran testified before the undersigned 
Veterans Law Judge at a Board hearing held at the RO in Seattle.  
Prior to the hearing, it was agreed that the sole issue for the 
Board's consideration was the Veteran's entitlement to 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, beyond January 20, 2005.


FINDINGS OF FACT

1.  The Veteran served on active duty from May 15, 1974 to May 
13, 1977, and from November 23, 1983 to July 31, 2001.

2.  The Veteran had a break in active service from May 14, 1977 
to November 22, 1983; a period of 6 years, 6 months, and 9 days.


CONCLUSION OF LAW

Entitlement to educational assistance under Chapter 30, Title 38, 
United States Code, beyond January 20, 2005, is not established.  
38 U.S.C.A. §§ 3011, 3031 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 21.7042, 21.7050, 21.7051 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran disagrees with the RO's determination that he is not 
entitled to educational assistance benefits under Chapter 30, 
Title 38, United States Code, beyond January 20, 2005.  He does 
not dispute that he served on active duty from May 15, 1974 to 
May 13, 1977, and from November 23, 1983 to July 31, 2001.  He 
points out, however, that he was informed at the time at the time 
of his separation from the latter period of service that he would 
have 10 years from the date of his separation to use his 
benefits.  He says that he relied on that information to his 
detriment in that he would have begun his education sooner if he 
had been given the correct information.

Educational assistance under Chapter 34 was terminated for all 
eligible veterans effective December 31, 1989.  38 U.S.C.A. 
§ 3462(e).  Pursuant to 38 U.S.C.A. § 3011(a)(1)(B), a veteran 
who was eligible for chapter 34 benefits as of December 31, 1989 
is eligible for educational assistance benefits under chapter 
30 if he or she (1) was on active duty at any time during the 
period from October 19, 1984, through July 1, 1985; (2) continued 
on active duty without a break in service; and (3) after June 30, 
1985, served at least three years of continuous active duty 
without a break in service.  See also 38 C.F.R. § 21.7042(a).  
Ordinarily, chapter 30 benefits are to be used during a 10-year 
period beginning with the date of the veteran's last discharge 
from service.  See 38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050(a).  
For individuals whose eligibility for such benefits is based on 
38 U.S.C.A. § 3011(a)(1)(B), however, the 10-year eligibility 
period is reduced by the amount of time that the veteran was not 
serving on active duty during the period beginning January 1, 
1977, and ending June 30, 1985.  See 38 U.S.C.A. § 3031(e)(1); 38 
C.F.R. § 21.7050(b).

In the present case, the Board finds no legal basis for finding 
the Veteran entitled to educational assistance benefits under 
Chapter 30, Title 38, United States Code, beyond January 20, 
2005.  The Veteran's eligibility for chapter 30 benefits arises 
from 38 U.S.C.A. § 3011(a)(1)(B).  The record shows that he had a 
break in active service from May 14, 1977 to November 22, 1983; a 
period of 6 years, 6 months, and 9 days.  That period falls 
within the January 1, 1977 to June 30, 1985 reduction period 
established in 38 U.S.C.A. § 3031(e)(1).  Deducting this period 
of time from July 31, 2011 (the date 10 years after the Veteran's 
last separation from active duty), results in the date of January 
20, 2005.  Thus, the Veteran's end date for eligibility for 
educational assistance benefits was properly set.

VA has the authority to extend a period of eligibility under the 
circumstances enumerated in 38 U.S.C.A. § 3031(b), (c), and (d) 
and 38 C.F.R. §§ 21.7050, 21.7051 (pertaining to, among other 
things, correction of military records, capture and holding as a 
prisoner of war by a foreign government or power, physical or 
mental disability preventing the initiation or completion of the 
chosen program of education, and the timing of satisfaction of 
the high school education eligibility criterion).  However, there 
is no evidence to suggest that any of the requisite conditions 
for an extension are presented here.

The Board acknowledges the Veteran's contentions that he relied 
on erroneous information provided by the service department as to 
the dates of his eligibility for educational assistance benefits.  
However, the United States Court of Appeals for Veterans Claims 
(Court), faced with similar facts in Harvey v. Brown, 6 Vet. App. 
416 (1994), denied benefits to a veteran who testified that he 
was misinformed about his eligibility for educational assistance.  
There, the Court stated, "[E]ven accepting the veteran's 
testimony . . . the Court holds that the remedy for breach of 
such an alleged obligation cannot involve payment of benefits 
where the statutory eligibility requirements for those benefits 
are not met."  Id. at 424; see also McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994) ("[P]ayment of government benefits must be 
authorized by statute; therefore, erroneous advice given by a 
government employee cannot be used to estop the government from 
denying benefits.").

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)).  The VA 
General Counsel has held that the notice and duty to assist 
provisions of the VCAA are inapplicable where, as here, 
undisputed facts render a claimant ineligible for the benefit 
claimed and further factual development could not lead to an 
award.  VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 2-2004 
(March 9, 2004).  The appeal must be denied.


ORDER

Entitlement to educational assistance benefits under Chapter 30, 
Title 38, United States Code, beyond January 20, 2005, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


